FILED
                               NOT FOR PUBLICATION                          AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



PATRICK BRADY,                                     No. 09-15609

                 Plaintiff - Appellant,            D.C. No. 1:06-cv-00136-ALA

  v.
                                                   MEMORANDUM *
TIMOTHY FISHBACK; JESUS
JUAREZ; SIMON VILLA;
DEPARTMENT OF CORRECTIONS
AND REHABILITATION,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Arthur L. Alarcón, Circuit Judge, Presiding **

                              Submitted August 10, 2010 ***

Before:         HAWKINS, McKEOWN, and IKUTA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **    Sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patrick Brady, a California state prisoner, appeals pro se from the district

court’s summary judgment to Defendants in Brady’s 42 U.S.C. § 1983 action

alleging deliberate indifference to serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo summary judgment. Lovell v.

Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). We affirm.

      The district court properly concluded that Brady did not raise a triable issue

as to whether Defendants were deliberately indifferent. Brady’s disagreement with

prison doctors regarding his access to Ritalin medication does not constitute

deliberate indifference to his Attention Deficit and Hyperactivity Disorder

(“ADHD”). See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (a difference of

opinion regarding medical treatment does not amount to deliberate indifference).

Moreover, whether Defendants had a written policy discontinuing Ritalin in the

California prison system is not a material issue of fact because Brady does not

demonstrate that Ritalin was the only way to treat Brady’s ADHD. Rather, it is

undisputed that Defendants prescribed another ADHD medication and continued to

treat Brady’s condition. See id.

      To the extent Brady attempts to appeal the denial of a claim under the

Americans with Disabilities Act (“ADA”), this contention fails because he does not

develop any arguments on appeal; all of his substantive arguments on appeal

                                          2
concern his claims under section 1983, not the ADA. See United States v. Kimble ,

107 F.3d 712, 715 n.2 (9th Cir. 1997) (“because this argument was not coherently

developed in his briefs on appeal, we deem it to have been abandoned.”).

      Finally, Brady’s contention that the district court failed to view the facts in

the light most favorable to Brady is without merit.

      AFFIRMED.




                                           3                                     09-15609